Case 2:20-cv-00284-HCN Document 1-3 Filed 04/29/20 Page 1 of 3




                         EXHIBIT C
       Case 2:20-cv-00284-HCN Document 1-3 Filed 04/29/20 Page 2 of 3




 DECLARATION OF PHYLLIS KUPFERSTEIN AS SOLE MEMBER OF
                         KUPFERSTEIN MANUEL LLP


      I, Phyllis Kupferstein, declare as follows:
      1.     I am, and since 1959 have been, a citizen of the State of California
and a resident of the County of Los Angeles mcluding, without limitation, when
the events givmg rise to Plaintiffs complamt herein occuned, when the instant
action was filed, and as of the date of this declaration.
      2.     During 2014-15, the law firm known as K.upferstem Manuel & Quinto
LU? had tlu·ee equity partners or members: Roxanna Manuel, David Quinto, and
me. All three ofus were citizens of the State of California and worked at the
firm's sole office, located in West Los Angeles, California.
      3.     Since Mr. Quinto resigned from the partnership in 2015, I have
practiced with a firm called Kupferstein Manuel LLP. That firm maintained an
office for a time in West Los Angeles and, later, in downtown Los Angeles. When
Plaintiffs complaint herein was filed and as of the present, Kupferstein Manuel
LLP had just one member and partner: me.
      4.     As the sole member of, and on behalf of, Kupferstein Manuel LLP, I
 consent to the removal of the action styled GEORGE HOFMANN, in his capacity
 as Chapter 11 Trnstee ofVIDANGEL, INC., a Delaware corporation, Plaintiff, v.
 DAVID W. QUINTO, an individual, and KUPFERSTEIN MANUEL, LLP FKA
 KUPFERSTEIN MANUEL & QUINTO, LLP, a California limited liability
 partnership, Defendants, Case No. 200902796, filed in the Third Judicial District
 Court of Salt Lake County, State of Utah to the United States District Court for
 the District of Utah.
      Case 2:20-cv-00284-HCN Document 1-3 Filed 04/29/20 Page 3 of 3




      I declare under penalty of perjury of the laws of the United States of
America that the foregoing is true and correct.


Executed this 27th day of April, 2020, at Los Angeles, Califon1ia.


~)~~~'-
Phyllis Kupferstein
